Exhibit 99.1 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - November 17, 2010 Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 4Q-10 4Q-10 A E This fleet status report contains information on contracts and letters of intent or awards with our customers.Letters of intent or awards are noted in the comments section and may not result in an actual drilling contract. The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein.This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws.Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified.The average dayrate over the term of the contract will be lower and could be substantially lower.The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control.Our client contracts and operations are generally subject to a number of risks and uncertainties.We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which we urge you to review and which are available free of charge on the SEC’s Web site at www.sec.gov. U.S. Gulf of Mexico Semisubmersibles (8) Noble Danny Adkins Bingo 9000 1999/2009 12,000'-DP US GOM Shell 6/27/2010 8/18/2010 68-70 Suspension rate during period of limitation on certain activities in the U.S. Gulf of Mexico.Shell will provide certain operational support in addition to the suspension rate.The suspension period shall be extended in the event the period of limitation on certain activities in the U.S. Gulf of Mexico is extended. US GOM Shell 8/19/2010 10/27/2010 446-448 BOP has been certified. US GOM Shell 10/28/2010 TBA 68-70 Suspension rate. We are in discussions with Shell over the application of the suspension rate following the lifting of the moritorium in the U.S. Gulf of Mexico. US GOM Shell TBA 7/29/2014 446-448 Noble Jim Day Bingo 9000 1999/2009 12,000'-DP In-transit & acceptance testing Marathon 6/17/2010 12/14/2010 - Lump sum fee will offset mobilization costs. The drilling contract for the Noble Jim Day contains a termination right in the event the rig is not ready to commence operations by December 31, 2010. BOP is in the certification process. US GOM Marathon 12/15/2010 12/14/2014 514-516 Noble Clyde Boudreaux (a, b) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' US GOM Noble Energy 6/15/2010 12/12/2010 144-146 Standby rate from June 15, 2010 though December 12, 2010.Noble Energy has confirmed that they do not intend to enter into a new contract.BOP has been certified. Noble Amos Runner (a) Noble EVA 4000™ 1982/1999 8,000' US GOM LLOG 10/18/2010 6/24/2011 334-336 BOP has been certified.Rig Swap wasswapped forNoble Lorris Bouzigard to perform under contract with LLOG. 17 Noble Jim Thompson (a) Noble EVA 4000™ 1984/1999 6,000' US GOM Shell 6/27/2010 12/30/2010 46-48 Suspension rate during period of limitation on certain activities in the U.S. Gulf of Mexico.Shell will provide certain operational support in addition to the suspension rate. The suspension period shall be extended in the event the period of limitation on certain activities in the U.S. Gulf of Mexico is extended. US GOM Shell 12/31/2010 2/28/2011 335-337 Pursuant to our agreement with Shell and in connection with the Frontier transaction closing, Noble will reduce the current dayrate to $335,000-$337,000. This same dayrate, plus an increase for anticipated capital expenditures expected to be incurred at the request of Shell, will also apply during a three-year extension, which is scheduled to begin following the conclusion of the current contract in March 2011 (plus the suspension period and plus any upgrade period to the extent it occurs beyond the period of suspension). The revised dayrate will be eligible for a 15% performance bonus.BOP is in the certification process. US GOM Shell 3/01/2011 9/04/2014 335-337 Eligible for a maximum 15% bonus. Noble Paul Romano (a) Noble EVA 4000™ 1981/1998 6,000' US GOM Shipyard 6/16/2010 - Available.BOP is in the certification process.The unit is currently warm stacked. 48 Noble Driller Aker H-3 Twin Hull S1289 Column 1976/2007 5,000' US GOM Shell 8/02/2010 2/28/2011 46-48 Suspension rate during period of limitation on certain activities in the U.S. Gulf of Mexico.BOP is in the certification process. US GOM Shell 3/01/2011 1/27/2013 382-384 Plus five one-year options. Noble Lorris Bouzigard (b) Pentagone 85 1975/2003 4,000' US GOM Shipyard 10/01/2010 - BOP is in the certification process.Noble Amos Runner was swapped for rig to perform under contract with LLOG.The unit is currently cold stacked. U.S. Gulf of Mexico Submersibles (2) Noble Joe Alford Pace Marine 85G 1982/2006 70’-C US GOM Shipyard 9/17/2009 - Cold Stacked. 48 44 Noble Lester Pettus Pace Marine 85G 1982/2007 70’-C US GOM Shipyard 6/10/2009 - Cold Stacked. 48 44 Mexico Semisubmersible (1) (c) Noble Max Smith Noble EVA 4000™ 1980/1999 7,000' Bay of Campeche Pemex 8/01/2008 7/31/2011 483-485 Mexico Jackups (12) (c, d) Noble Bill Jennings MLT Class 84-E.R.C. 1975/1997 390’-IC Bay of Campeche Pemex 6/18/2010 11/10/2010 94-96 Mexico Shipyard 11/11/2010 - Available.The unit is currently warm stacked. 6 Noble Eddie Paul MLT Class 84-E.R.C. 1976/1995 390’-IC Mexico Shipyard 8/01/2010 - Available.The unit is currently warm stacked. 48 Noble Leonard Jones MLT Class 53-E.R.C. 1972/1998 390’-IC Mexico Shipyard 6/23/2010 - Available. The unit is currently warm stacked. 48 Noble Johnnie Hoffman Baker Marine BMC 300 1976/1993 300’-IC Bay of Campeche Pemex 7/26/2010 10/13/2010 74-76 Mexico Shipyard 10/10/2010 10/31/2010 - 21 Bay of Campeche Pemex 11/01/2010 12/31/2010 74-76 Received 61-day contract. Noble Gene Rosser Levingston Class 111-C 1977/1996 300’-IC Bay of Campeche Pemex 6/20/2010 12/19/2010 79-81 Noble John Sandifer Levingston Class 111-C 1975/1995 300’-IC Mexico Shipyard 9/11/2010 11/14/2010 - UWILD inspection. 45 11/15/2010 12/31/2010 74-76 Received 47-day contract. Noble Lewis Dugger Levingston Class 111-C 1977/1997 300’-IC Bay of Campeche Pemex 5/30/2010 10/18/2010 79-81 10/19/2010 11/15/2010 76-78 Received a 28-day extension of the current direct assignment, then available. Noble Sam Noble Levingston Class 111-C 300’-IC Mexico Shipyard 9/20/2010 10/31/2010 - UWILD inspection. 31 Bay of Campeche Pemex 11/01/2010 12/31/2010 74-76 Received 61-day contract. Noble Roy Butler F&G L- 1982/1998 250’-IC (f) Bay of Campeche Pemex 7/31/2010 4/09/2011 62-64 Noble Earl Frederickson MLT Class 82-SD-C 1979/1999 250’-IC Bay of Campeche Pemex 8/26/2010 12/31/2010 62-64 Noble Tom Jobe MLT Class 82-SD-C 250’-IC Bay of Campeche Pemex 8/07/2010 11/06/2010 82-84 This contract commenced 8/07/2008.The contract reprices every three months based on an index of jackup rates in seven international regions.On 8/07/2010, the contract repriced at a new dayrate of $82k-$84k. 11/07/2010 12/06/2011 80-82 On 11/07/2010, the contract repriced at a new dayrate of $80k-$82k.The next date on which the contract is expected to reprice is 2/07/2011. Noble Carl Norberg MLT Class 82-C 1976/2003 250'-IC Bay of Campeche Pemex 9/02/2010 3/02/2011 80-82 This contract commenced on 3/02/2009.The contract reprices every three months based on an index of jackup rates in seven international regions.On 9/02/2010, the contract repriced at a new dayrate of$80k-$82k.The next date on which the contract is expected to reprice is 12/02/2010. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 1 of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - November 17, 2010 Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 4Q-10 4Q-10 A E Brazil Semisubmersibles (3) (c )(h) Noble Dave Beard-Newbuild F&G 9500 Enhanced Pacesetter 1986/2008 10,000'-DP Brazil Petrobras 3/19/2010 3/18/2015 219-221 Eligible for a maximum 15% bonus. 16 Noble Paul Wolff Noble EVA 4000™ 1981/1999/2006 9,200'-DP Brazil Petrobras 11/04/2009 11/03/2014 427-429 Eligible for a maximum 15% performance bonus. 5 Noble Therald Martin (b) Pentagone 85 1977/2004 4,000' Brazil Petrobras 4/11/2007 10/17/2010 113-115 Eligible for a maximum of 15% performance bonus. Brazil Petrobras 10/18/2010 10/17/2015 269-271 Eligible for a maximum of 10% performance bonus. Brazil Drillships (3) (c )(h) Noble Roger Eason (b) NAM Nedlloyd-C 1977/2005 7,200'-DP Brazil Petrobras 3/15/2010 2/21/2012 346-348 Eligible for a maximum of 15% performance bonus. Brazil Petrobras 2/22/2012 10/19/2012 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89k-$91k. Brazil Petrobras 10/20/2012 8/12/2016 346-348 Eligible for a maximum of 15% performance bonus. Noble Leo Segerius (b) Gusto Engineering Pelican Class 1981/2002 5,600’-DP Brazil Petrobras 6/30/2009 3/07/2011 300-302 Eligible for a maximum of 15% performance bonus. 3 Brazil Petrobras 3/08/2011 11/03/2011 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89k-$91k. Brazil Petrobras 11/04/2011 1/23/2016 300-302 Eligible for a maximum of 15% performance bonus. Noble Muravlenko Gusto Engineering Pelican Class 1982/1997 4,900’-DP Brazil Petrobras 5/10/2009 2/11/2013 289-291 Eligible for a maximum of 15% performance bonus. 16 Brazil Petrobras 2/12/2013 10/10/2013 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89k-$91k. Brazil Petrobras 10/11/2013 8/14/2015 289-291 Eligible for a maximum of 15% performance bonus. North Sea Semisubmersible (1) Noble Ton van Langeveld Offshore Co. SCP III Mark 2 1979/2000 1,500' United Kingdom Shipyard 9/13/2010 11/30/2010 - Entering the shipyard for rig modifications and regulatory inspection. 48 13 United Kingdom Centrica/Maersk 12/01/2010 7/01/2011 246-248 Plus five fixed-priced options. North Sea/Mediterranean Semisubmersible (1) Noble Homer Ferrington F&G 9500 Enhanced Pacesetter 1985/2004 Malta ExxonMobil 4/18/2009 4/17/2012 536-538 We have initiated arbitration proceedings with both ExxonMobil and BP with respect to an assignment of the drilling contract from ExxonMobil to BP.Payment of the dayrate is subject to the resolution to this dispute.The rig has been on standby since April 24, 2010 and continues to be on standby. Pending resolution of this dispute, the Company has been reserving the revenue stream.We expect to begin recognizing revenue again near the end of thefirst quarter of2011. North Sea Jackups (8) Noble Hans Deul F&G JU-2000E 400'-IC Netherlands Shell 2/06/2009 2/05/2011 127-129 United Kingdom Shell 2/06/2011 2/05/2013 174-176 Noble Julie Robertson Baker Marine Europe Class 1981/2001 390'-IC (e) United Kingdom Centrica 9/13/2010 12/21/2010 86-88 Received contract extension. United Kingdom Shipyard 12/22/2010 3/31/2011 - Contract preparations. 9 United Kingdom Centrica 4/01/2011 3/31/2012 88-90 Noble Al White CFEM T-2005-C 1982/2005 360’-IC Netherlands Total 12/03/2009 6/03/2011 111-113 Plus a six month priced option. Noble Byron Welliver CFEM T-2005-C 300’-IC United Kingdom ATP 3/03/2010 1/15/2011 85-87 Noble Lynda Bossler MSC/CJ-46 250’-IC Netherlands Shipyard 9/03/2010 10/31/2010 - 31 Netherlands Gaz de France 11/01/2010 12/31/2010 79-81 Plus a 35-day priced option. Netherlands Shipyard 1/01/2011 2/13/2011 - Netherlands Dana (KNOC) 2/14/2011 8/29/2011 87-89 Received letter of intent. Three wells plus two 35-day options. Noble Piet van Ede MSC/CJ-46 250’-IC Netherlands Gaz de France 2/23/2010 10/30/2010 109-111 Netherlands Shipyard 10/31/2010 11/30/2010 - 18 12 Netherlands Gaz de France 12/01/2010 11/30/2011 85-87 One year extension. Noble Ronald Hoope MSC/CJ-46 250’-IC Netherlands Gaz de France 2/23/2010 12/01/2010 92-94 Plus two priced option wells; estimated time to complete each well is +/- 60 days. Netherlands Gaz de France 12/02/2010 5/01/2011 86-88 Noble George Sauvageau NAM Nedlloyd-C 250’-IC Netherlands Wintershall 1/01/2010 12/31/2010 117-119 Netherlands Wintershall 1/01/2011 12/31/2011 91-93 One year extension. West Africa Drillship (1) Noble Duchess Conversion 1,500' Nigeria NPDC 10/19/2008 11/04/2010 307-309 Namibia Shipyard 11/05/2010 - Available.The unit is currently warm stacked. 13 West Africa Jackups (5) (c ) Noble Percy Johns F&G L- 1981/1995 300’-IC Nigeria ExxonMobil 7/01/2010 6/30/2012 84-86 2-years firm plus a 1-year priced option; which is subject to a 240-day notice of cancellation. Rig is currently on farmout with NOAC (Agip).Expected completion date of 12/10/2010.We anticipate the need to remove the unit from Nigeria for 31 days spanning the 4Q2010/1Q2011 in order to apply for a new temporary import permit. 21 Noble Tommy Craighead F&G L- 1982/2003 300’-IC Cameroon EurOil 5/01/2010 2/01/2011 89-91 Received contract for two wells plus two - one well priced options. Noble Ed Noble MLT Class 82-SD-C 1984/2003 250’-IC Nigeria ExxonMobil 7/01/2010 6/30/2012 84-86 2-years firm plus a 1-year priced option; which is subject to a 240-day notice of cancellation. We anticipate the need to remove the unit from Nigeria for 31 days spanning the 4Q2010/1Q2011 in order to apply for a new temporary import permit. 21 Noble Lloyd Noble MLT Class 82-SD-C 1983/1990 250’-IC Cameroon Shipyard 8/18/2010 10/15/2010 - Available. 15 Nigeria NOAC (Agip) 10/16/2010 12/10/2010 89-91 21 Nigeria Addax 1/02/2011 6/01/2011 83-85 Received letter of intent plus one6-month option. Noble Don Walker Baker Marine BMC 150-SD 1982/1992 150’-IC Cameroon Shipyard 3/11/2009 - Available.The unit is currently cold stacked. 48 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 2 of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - November 17, 2010 Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 4Q-10 4Q-10 A E Arabian Gulf Jackups (14) (c ) Noble Scott Marks F&G JU-2000E 400'-IC Netherlands Centrica 9/07/2009 12/31/2010 212-214 UAE (Hamriyah) Shipyard 1/01/2011 6/14/2011 - Mobilization and contract preparation. Saudi Arabia Saudi Aramco 6/15/2011 6/14/2014 236-238 Plus lump sum mobilization and capital upgrades.Customer may cancel this contract for convenience with 30 days notice, but must pay a termination fee of 50% of the dayrate for the remaining contracted time. Noble Roger Lewis F&G JU-2000E 400'-IC UAE (Hamriyah) Shipyard 4/28/2010 1/14/2011 - Installation of leg extensions; upgrading steel, and contract preparation. 48 44 Saudi Arabia Saudi Aramco 1/15/2011 1/14/2014 131-133 Plus lump sum mobilization and capital upgrades.Customer may cancel this contract for convenience with 30 days notice, but must pay a termination fee of 50% of the dayrate for the remaining contracted time. Noble Jimmy Puckett F&G L- 1982/2002 300'-IC Qatar RasGas 4/05/2010 4/04/2012 71-73 Contract is subject to 120-day notice of cancellation.Plus a two-year priced option.Estimated +/- 14 days of downtime for underwater survey. 14 Noble Gus Androes Levingston Class 111-C 1982/2004 300'-IC Qatar Maersk Oil Qatar 8/11/2009 12/31/2010 49-51 Rig substitution for Noble David Tinsley contract; rig to serve as an accommodation. Noble Harvey Duhaney Levingston Class 111-C 1976/2001 300'-IC Qatar Total 6/05/2010 12/01/2011 59-61 Contract is subject to a 60-day notice of cancellation. Noble Alan Hay Levingston Class 111-C 1980/2005 300'-IC UAE (Dubai) Dubai Petroleum 10/12/2009 11/15/2011 # Rate withheld at request of operator.Contract is subject to a 90-day notice of cancellation. Noble Roy Rhodes MLT Class 116-C 1979/2009 300’-IC Qatar Total E&P Qatar 9/20/2010 3/19/2011 59-61 Work over program; plus one 2-month priced option. UAE (Hamriyah) Shipyard 3/20/2011 4/24/2011 - Contract preparation. Ras Al Khalmah Rak Al Khalij 4/25/2011 6/15/2011 88-90 Oman RAK Petroleum Oman 6/16/2011 11/11/2011 92-94 Received letter of intent. Noble Joe Beall Modec 300C-38 1981/2004 300'-IC Qatar McDermott 9/28/2010 11/05/2010 10-11 Received contract - standby rate. Qatar McDermott 11/06/2010 5/15/2011 53-55 Accommodation work. Noble David Tinsley Modec 300C-38 1981/2004 300'-IC UAE (Hamriyah) Shipyard 5/09/2009 11/15/2010 - Estimated timing for leg repair/replacement; then available.The unit is currently warm stacked. 2 Noble Gene House Modec 300C-38 1981/1998 300'-IC Qatar Maersk Oil Qatar 5/21/2009 12/15/2010 47-49 Accommodation work. Noble Charles Copeland MLT Class 82-SD-C 1979/2001 280’-IC UAE (Hamriyah) Shipyard 12/01/2009 - Available.The unit is currently warm stacked. 48 Noble Chuck Syring MLT Class 82-C 1976/1996 250’-IC Qatar RasGas 2/04/2010 2/03/2012 47-49 Accommodation work; plus one one-year priced option.Contract is subject to a 120-day notice of cancellation. Dhabi II Baker Marine BMC 150 1982/2006 150'-IC UAE (Abu Dhabi) ADOC 7/15/2008 7/14/2011 91-93 Noble Dick Favor Baker Marine BMC 150 1982/2004 150'-IC UAE (Hamriyah) Shipyard 2/18/2010 - Available.The unit is currently cold stacked. 48 India Jackups (4) (c, d) Noble Ed Holt Levingston Class 111-C 1981/2003 300’-IC India Jindal/ONGC 2/23/2010 2/22/2015 54-56 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble George McLeod F&G L- 1981/1995 300’-IC India Jindal/ONGC 1/05/2009 1/04/2012 132-134 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble Charlie Yester MLT Class 116-C 300’-IC India Jindal/ONGC 6/08/2010 6/07/2013 49-51 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble Kenneth Delaney F&G L- 1983/1998 300'-IC India Deepwater Drilling/ONGC 10/01/2010 9/30/2013 49-51 Rig bareboat chartered to Deepwater Drilling which is contracted with ONGC. Southeast Asia Drillship (2) Noble Phoenix Gusto Engineering Pelican Class 1979/2009 5,000' DP Brunei Shell 6/27/2010 10/31/2010 243-245 Brunei Shell 11/01/2010 6/14/2011 339-341 TBA Shell 6/15/2011 10/31/2013 305-307 TBA Shell 11/01/2013 11/01/2015 278-280 Noble Discoverer Arctic Class Hull ICE-05; Sonat Discoverer Class 1976/2009 1,000' Shipyard Shell 7/20/2007 11/18/2011 154-156 Rate is subject to escalation adjustments. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 3 of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - November 17, 2010 Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 4Q-10 4Q-10 A E Far East Drillship (4) Noble Globetrotter I - Newbuild Globetrotter Class 10,000'-DP Dalian, China - STX / Netherlands - Huisman Shipyard 10/14/2011 - In-transit & acceptance testing 10/15/2011 12/31/2011 - US GOM Shell 1/01/2012 12/31/2021 409-411 Contract is at a fixed dayrate the first five years and is eligible for a 15% performance bonus.During the second five years, the unit will earn a dayrate based on a market index and also be eligible for a 15% performance bonus. Noble Globetrotter II - Newbuild Globetrotter Class 10,000'-DP Dalian, China - STX / Netherlands - Huisman Shipyard 6/01/2013 - In-transit & acceptance testing 6/02/2013 10/31/2013 - TBA Shell 11/1/2013 10/31/2023 409-411 Contract is at a fixed dayrate the first five years and is eligible for a 15% performance bonus.During the second five years, the unit will earn a dayrate based on a market index and also be eligible for a 15% performance bonus. Noble Bully I (g) - Newbuild GustoMSC Bully PRD 12000 8,200'-DP Keppel Shipyard 5/20/2011 In-transit & acceptance testing 5/21/2011 8/13/2011 US GOM Shell 8/14/2011 8/13/2016 440-445 Plus four 1-year priced options. Noble Bully II (g) - Newbuild GustoMSC Bully PRD 12000 8,200'-DP Keppel Shipyard 9/30/2011 In-transit & acceptance testing 10/01/2011 12/05/2011 Brazil Shell 12/06/2011 12/05/2021 440-445 Contract is at a fixed dayrate the first five years.During the second five years, the unit will earn a dayrate based on a market index and also be eligible for a 15% performance bonus. Other (1) Seillean - FPSO A1 Floating Production & Storage Installation LMC, category 2B ship 1989/2008 6,500'-DP US GOM BP 07/23/2010 10/30/2010 303-305 As previously disclosed, we are in a dispute with BP over amounts owed under the contract, although we believe we have satisfied our obligations under the charter and are owed the amounts due under the charter. Based on the available information and the analysis we have performed to date, we have recorded the revenue under this charter. 10/31/2010 - Available.The unit is currently warm stacked. 18 (a) Unit has been upgraded to the NC-5SM mooring standard. (b) Rig utilizes the Aluminum Alloy Riser technology. (c) In various market segments, the Company contracts with certain parties for the provision of certain local services and advice.Compensation paid to such parties by the Company typically is based on a percentage of the drilling contract’s daywork operating rate, and the Company accounts for such payments in its financial statements in the contract drilling services operating costs and expenses line item. Fourth Quarter 2010 Total: (includes: shipyard and downtime days.) (d) Listed rigs are modified bareboat charter; cost structure varies by region. (e) Leg extensions fabricated to enable the rig to operate in up to 390' of water in a non-harsh environment. (f) Rig is currently equipped to operate in 250' of water.Leg extensions fabricated to enable the rig to operate in up to 300' of water. (g) Commitment split 50/50 - Joint Venture between Shell and Noble Corp. (h) The drilling contract provides the client with the right to terminate the contract in the event of excessive downtime. * A Actual approximate downtime incurred during the quarter indicated as of the report date;E Estimated additional downtime days expected to occur as of the report date. # Rate withheld at request of operator. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page4 of 4
